Title: From Thomas Jefferson to Albert Gallatin, 3 October 1801
From: Jefferson, Thomas
To: Gallatin, Albert


Th:Jefferson [to mr] Gallatin
Oct. 3. 1801.
The inducement which you propose in order to engage Powell to bring up his accounts is approved.—so is also the idea of collecting men of talents about us, even in offices which do not need them. upon the principle of distribution also I doubt if the treasury should be given to Maryland.
With respect to Doctr. Bache I must have conversation with you. as to the office of Post M. G. he might be told that an arrangement made as soon as the resignation took place, binds us up from any change.     health & respect.
